Case: 15-40041   Document: 00514554789        Page: 1   Date Filed: 07/13/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                             United States Court of Appeals

                                    No. 15-40041
                                                                      Fifth Circuit

                                                                    FILED
                                                                July 13, 2018

UNITED STATES OF AMERICA,                                      Lyle W. Cayce
                                                                    Clerk
             Plaintiff - Appellee

v.

GREGORIO GONZALEZ-LONGORIA,

             Defendant - Appellant




                Appeal from the United States District Court
                     for the Southern District of Texas


ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before STEWART, Chief Judge, and JOLLY, DAVIS, JONES, SMITH,
DENNIS,       CLEMENT, OWEN,   ELROD,    SOUTHWICK,    HAYNES,
GRAVES, HIGGINSON, COSTA, WILLETT, HO, DUNCAN, and ENGELHARDT
Circuit Judges.

CARL E. STEWART, Chief Judge:

      Mr. Gonzalez-Longoria raised in this appeal a challenge to the
assessment of a Sentencing Guideline enhancement based on the classification
of his prior Texas conviction as an aggravated felony. Mr. Gonzalez-Longoria
has been released from imprisonment and no longer wishes to pursue any
    Case: 15-40041     Document: 00514554789     Page: 2   Date Filed: 07/13/2018


                                  No. 15-40041

challenge to his term of imprisonment or Sentencing Guideline calculation.
Accordingly, we DISMISS his appeal as to these issues.
      Mr. Gonzalez-Longoria also challenged the description in the judgment
of his offense as being an illegal reentry after “having previously been convicted
of an aggravated felony.” We REMAND to the district court for the limited
purpose of correcting the judgment to reflect the correct offense of conviction
by elimination of the clause “having previously been convicted of an aggravated
felony.” United States v. Ovalle-Garcia, 868 F.3d 313, 314 (5th Cir. 2017).
There being no further issues pending before the court, we do not retain
jurisdiction. Mandate to issue forthwith.




                                        2